Case 1:21-cv-01907-RBJ Document 1-16 Filed 07/14/21 USDC Colorado Page 1 of 4




                           EXHIBIT H
Case 1:21-cv-01907-RBJ Document 1-16 Filed 07/14/21 USDC Colorado Page 2 of 4




April 28, 2021

Mr. Dale Case, Director of Community Permitting and Planning
Boulder County Community Permitting and Planning
2045 13th Street
Boulder, CO 80302

Re: Docket SI-20-0003: Gross Reservoir & Dam Expansion – Denver Water’s
Response to Referral Agency and Public Comments on 1041 Permit Application

Dear Mr. Case,

       Please find enclosed Denver Water’s responses to the re-referral comments that
you transmitted to us on April 8, 2021, concerning our 1041 Permit Application, Docket
SI-20-0003: Gross Reservoir and Dam Expansion Project (GRE Project).

        Over the past decade, Denver Water has sought to work with Boulder County to
find a collaborative way forward for the GRE Project. Just as we have done
successfully with all other communities affected by the Project, we have endeavored to
respond to Boulder County’s concerns and address disturbances to neighbors to the
maximum extent feasible. With this submission and the draft plans previously
scheduled to be distributed to you on May 3rd, we ask that you move our application
forward so that we can complete the County’s 1041 process in time to meet the
construction deadlines that the Federal Energy Regulatory Commission (FERC) has
ordered for the GRE Project.

        Included with this submission are our responses to the technical questions from
the re-referral comments you transmitted on April 8. In addition to the technical
questions, County staff requested several draft plans that we are preparing pursuant to
FERC’s order. We already have provided drafts of the Tree Removal Plan, Invasive
Species Management Plan, Recreation Management Plan, and Recreation Monitoring
Plan for your review and comment. In addition, we anticipate providing drafts of the
Traffic Management Plan and Quarry Operation and Reclamation Plans to you as
scheduled on May 3, 2021. We welcome Boulder County’s comments on these plans
according to the schedule we previously provided so we can consider and incorporate
the County’s feedback before submitting the plans on or before July 16, 2021, for
FERC’s final approval.

        With respect to visual resources, as previously explained, the GRE Project’s
visual impacts were fully analyzed in the U.S. Army Corps of Engineers’ (Corps) Final
Environmental Impact Statement and FERC’s Supplemental Environmental
Assessment. FERC’s order also requires Denver Water to prepare an addendum to the
Project’s Visual Resource Protection Plan for U.S. Forest Service and FERC approval
before construction begins, and Denver Water is developing the addendum in
accordance with the required FERC schedule. At your request, we are attaching
additional visualizations of the completed Project from several different vantage points.
Case 1:21-cv-01907-RBJ Document 1-16 Filed 07/14/21 USDC Colorado Page 3 of 4


Mr. Dale Case
April 28, 2021
Page 2
Denver Water would welcome specific suggestions for measures that Boulder County
would like to see included in the addendum to reduce the GRE Project’s visual impacts.

       In addition to the comments from referral agencies, the re-referral packet you
transmitted on April 8 also included collected comments from the public. Denver Water
has reviewed the public comments, which repeat comments to which Denver Water
already responded in its February 19, 2021, submittal to the County, and to which
FERC and the Corps responded during the federal permitting process. Because these
public comments do not raise issues to which Denver Water has not already responded,
Denver Water is not repeating its previous responses herein, but rather incorporates
them by reference.

        Community Planning and Permitting’s letter transmitting the re-referral comments
also reasserts the County’s position that Denver Water must supply new information
that would allow the County to undertake a new purpose and need analysis and review
other alternatives to the GRE Project as part of the 1041 process. The County’s
position disregards that the federal agencies with authority over the GRE Project
already have completed the same analyses and directed Denver Water to proceed with
the selected alternative. While Denver Water acknowledges that the 1041 process is
distinct from the federal permitting process, it is not a means to override or reconsider
FERC’s and the Corps’ findings and decisions. Boulder County participated as a party
to the Corps’ and FERC’s process and had the opportunity to appeal FERC’s
determinations under the Federal Power Act, but the County chose not to pursue its
appeal rights. It cannot now use its own local permitting process as a collateral attack
on FERC’s order directing Denver Water to construct the GRE Project.

        Even if there were time for Denver Water to undertake these analyses anew and
still comply with the construction deadlines in FERC’s order (and there is not sufficient
time to do so), such an exercise would be entirely futile because it would not and could
not change the alternative selected by FERC and the Corps. The process the County is
demanding would serve only to increase costs and delay the GRE Project beyond the
construction deadlines set in FERC’s order. To be clear, at this stage of the process,
there is no new alternative that Denver Water or the County can consider. Nor can
Denver Water disregard the plan submission and construction deadlines imposed by
FERC’s order; the schedule is not merely Denver Water’s “preferred timeline,” but the
timeline dictated by the federal authorization for the GRE Project. Denver Water
therefore must again decline to revisit as part of this 1041 process the water demand
and other analyses underlying the purpose and need for, and alternatives to, the GRE
Project, which are integral to the final federal approvals and no longer subject to
challenge.

       Accordingly, these issues do not warrant any further delay to the 1041 process.
With the additional re-referral comment responses attached hereto and our previously
scheduled draft-plan submissions on May 3, 2021, we ask you to deem our application
complete. Although we believe that our application already meets the criteria for
approval, we remain open to discussing with you any specific additional measures you
Case 1:21-cv-01907-RBJ Document 1-16 Filed 07/14/21 USDC Colorado Page 4 of 4


Mr. Dale Case
April 28, 2021
Page 3
believe would be necessary to align the GRE Project with your approval standards.

        In addition, we request that our 1041 permit application be placed on the agenda
for the June 2021 meeting of the Boulder County Land Use Planning Commission and
be scheduled for a hearing before the Boulder County Board of County Commissioners
no later than August 2021. As previously explained, Boulder County’s refusal to
approve Denver Water’s 1041 permit application by August 2021 would obstruct Denver
Water’s ability to meet the mandatory construction deadlines in FERC’s order.

       If you have any questions or comments on this letter, please contact me directly
at 303-628-6508 or jeff.martin@denverwater.org. Thank you again for the time and
consideration that you and other staff members have devoted to this application.

Sincerely,




Jeff Martin, P.E.
Gross Reservoir Expansion Program Manager

cc: File

Enclosures
